Citation Nr: 1108111	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  10-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for adenocarcinoma of the prostate, status post radical retropubic prostatectomy and radiation therapy, to include whether the reduction from 100 percent to 20 percent effective May 1, 2009 was proper.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The present appeal involves the Veteran's claim that the severity of his service-connected residuals of prostate cancer warrants an initial disability rating greater than 20 percent.  As this claim involves a staged rating wherein a 100 percent rating had once been in effect, the Board has rephrased the issue on the title page to reflect that a rating reduction has occurred during the appeal period.

Pursuant to the rating schedule, malignant neoplasms of the genitourinary system (such as the prostate) are evaluated as 100 percent disabling.  38 U.S.C.A. § 4.115b, DC 7528.  A note to this provision indicates that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six (6) months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) . If there has been no local reoccurrence or metastasis, the rating will be based on residuals of the disorder, to include voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

In applying the criteria of DC 7528, the Board must make factual findings as to when the Veteran last underwent treatment for prostate cancer and whether, since that time, the Veteran has suffered a local recurrence or metastasis of prostate cancer.  Tatum v. Shinseki, 24 Vet. App. 139 (2010).

The available VA clinical records reflect that the Veteran underwent radical retropubic prostatectomy in November 2006 followed by radiation therapy (XRT).  The available VA clinical records reveal that the Veteran was undergoing radiation therapy in April 2007.  A September 2008 VA Compensation and Pension (C&P) examination records a history that radiation therapy had been completed.

Unfortunately, the Board cannot determine when the Veteran's radiation therapy was completed as the record does not include VA clinical records for the time period from May 2007 to July 2008.  These clearly relevant records must be obtained prior to any further adjudication.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

Furthermore, the Board finds that additional medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's VA clinical records show that he is being followed for rising prostate specific antigen (PSA) scores which, according to a VA C&P examiner in September 2008, "could possibly" represent "an early PSA recurrence."  The Board requires clarifying opinion as to whether the Veteran has experienced a local recurrence of prostate cancer.  See Tatum, 24 Vet. App. at 140 (noting in footnote 2 that PSA is a screening test for prostate cancer).

Finally, the Veteran has reasonably raised a claim of entitlement to TDIU which, according to a May 2009 Court decision, is not considered a separate claim for benefits, but rather a part of the currentl claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

In order to comply with this precedential Court opinion, this TDIU aspect of the claim is remanded for further development.  For administrative purposes, the Board lists this as a separate issue on the title page.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of treatment for service-connected disabilities at the Albuquerque, New Mexico VA Medical Center (VAMC) and the Gallup VA clinic from May 2007 to July 2008, and from November 2009 to the present.

3.  Thereafter, schedule the Veteran for appropriate VA medical examination(s) to determine the current nature and severity of service-connected adenocarcinoma of the prostate, status post radical retropubic prostatectomy and radiation therapy, and to determine whether the Veteran's service-connected disabilities preclude his ability to obtain and maintain substantially gainful employment.

With respect to the service-connected adenocarcinoma of the prostate, status post radical retropubic prostatectomy and radiation therapy, the examiner is specifically requested to address the following findings:
	
(a) Whether there is objective evidence of urinary incontinence; and
	
(b) Whether the Veteran has experienced a local recurrence of prostate cancer since he last underwent radiation therapy and, if so, the date of onset of such recurrence?  In addressing this question, the examiner is requested to discuss the significance, if any, of the Veteran's rising PSA scores?

(c) With respect to employability, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities, either singly or combined, preclude his ability to obtain and maintain substantially gainful employment?  If unemployability is found, the examiner is requested to identify the approximate date of onset of disability.

4.  After completion of any necessary notice, assistance and other development which may be deemed necessary, the RO should adjudicate the Veteran's claims of entitlement to an initial rating greater than 20 percent for adenocarcinoma of the prostate, status post radical retropubic prostatectomy and radiation therapy, to include whether the reduction from 100 percent to 20 percent effective May 1, 2009 was proper, and entitlement to TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
 

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

